                                                           USDC SDNY
                                                           DOCUMENT
                                                           ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                               DOC #:
SOUTHERN DISTRICT OF NEW YORK                              DATE FILED: 6/29/20



                                       x
In re SAIC, INC. SECURITIES LITIGATION :   Master File No. 1:12-cv-01353-GHW
                                       :
                                       :   CLASS ACTION
This Document Relates To:              :
                                       :   ORDER AWARDING EXPENSES TO LEAD
       ALL ACTIONS.                    :   COUNSEL AND AWARDS TO LEAD
                                       :   PLAINTIFFS PURSUANT TO 15 U.S.C.
                                       x   §78u-4(a)(4)
        This matter having come before the Court on June 26, 2020, on the motion of Lead Counsel

for an award of expenses, the Court, having considered all papers filed and proceedings conducted

herein, having found the Settlement of this Litigation to be fair, reasonable and adequate, and

otherwise being fully informed in the premises and good cause appearing therefore;

        IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that:

        1.     This Order incorporates by reference the definitions in the Amended Stipulation of

Settlement dated June 26, 2019 (the “Stipulation”) and all capitalized terms used, but not defined

herein, shall have the same meanings as set forth in the Stipulation.

        2.     This Court has jurisdiction over the subject matter of this application and all matters

relating thereto, including all Members of the Class who have not timely and validly requested

exclusion.

        3.     The Court hereby awards Lead Counsel expenses in the amount of $340,000, plus

the interest earned on the awarded amount at the same rate as that earned on the Settlement Fund

until paid.

        4.     The awarded expenses and interest earned thereon, shall be paid to Lead Counsel

subject to the terms, conditions, and obligations of the Stipulation, and in particular, ¶7.2 thereof,

which terms, conditions, and obligations are incorporated herein.




                                                -1-
       5.      Pursuant to 15 U.S.C. §78u-4(a)(4), the Court awards $20,000 total to Lead

Plaintiffs Indiana Public Retirement System, Indiana State Teachers’ Retirement Fund and Indiana

Public Employees’ Retirement Fund from the Settlement Fund for the time they spent directly

related to their representation of the Class.

       6.      The Court has considered the objection to the expense award filed by defendant

Leidos, Inc., and finds it to be without merit for the reasons stated on the record during the June

26, 2020 hearing. The objection is overruled.


DATED: June 29, 2020                            _____________________________________
                                                THE HONORABLE GREGORY H. WOODS
                                                UNITED STATES DISTRICT JUDGE




                                                 -2-
